     Case 3:20-cv-01990-JLS-WVG Document 30 Filed 11/16/20 PageID.265 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                          Case No.: 20-CV-1990 JLS (WVG)
      COMPANY, et al.,
12
                                      Plaintiffs,    ORDER GRANTING UNOPPOSED
13                                                   MOTION BY AMICI CURIAE TO
      v.                                             FILE BRIEF IN OPPOSITION TO
14
                                                     PLAINTIFFS’ MOTION FOR
      XAVIER BECERRA, in his official
15                                                   PRELIMINARY INJUNCTION
      capacity as Attorney General of
16    California; and SUMMER STEPHAN, in
                                                     (ECF No. 28)
      her official capacity as District Attorney
17
      for the County of San Diego,
18                                  Defendants.
19
20
21         Presently before the Court is the Unopposed Motion by Amici Curiae African
22   American Tobacco Control Leadership Council, American Academy of Pediatrics
23   California, American Cancer Society Cancer Action Network, American Heart
24   Association, American Lung Association, American Medical Association, Americans for
25   Nonsmokers’ Rights, California School Nurses Organization, Campaign for Tobacco-Free
26   Kids, Parents Against Vaping e-cigarettes, Public Health Law Center, and Truth Initiative
27   to File Brief of Amici Curiae in Opposition to Plaintiffs’ Motion for Preliminary Injunction
28   (ECF No. 28). Good cause appearing, the Court GRANTS the Motion. The Clerk of Court

                                               1
                                                                              20-CV-1990 JLS (WVG)
     Case 3:20-cv-01990-JLS-WVG Document 30 Filed 11/16/20 PageID.266 Page 2 of 2



1    SHALL DOCKET the amici curiae brief attached as an Exhibit to the Motion at ECF
2    No. 28 and SHALL ADD African American Tobacco Control Leadership Council,
3    American Academy of Pediatrics California, American Cancer Society Cancer Action
4    Network, American Heart Association, American Lung Association, American Medical
5    Association, Americans for Nonsmokers’ Rights, California School Nurses Organization,
6    Campaign for Tobacco-Free Kids, Parents Against Vaping e-cigarettes, Public Health Law
7    Center, and Truth Initiative to the docket as amici curiae. Any response to the amici curiae
8    brief SHALL BE FILED on or before December 3, 2020.
9          IT IS SO ORDERED.
10   Dated: November 16, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                              20-CV-1990 JLS (WVG)
